Citation Nr: 0506056	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected lumbar strain with 
levorotational scoliosis.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral pes planus with hind foot valgus.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected psoriasis.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a thoracic spine strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
January 2002.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
RO.  

The case was remanded by the Board in December 2003 for 
additional development of the record.  

The issues of higher initial ratings from the service-
connected lumbar strain with levorotational scoliosis, 
psoriasis and the residuals of a thoracic spine strain are 
addressed in the REMAND portion of this document.  

These are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected bilateral pes planus with hind foot 
valgus is shown to be productive of a disability picture that 
more nearly approximates that of moderate foot disablement.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 
percent for the service-connected bilateral pes planus with 
hind foot valgus are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.71a including 
Diagnostic Code 5276 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in April 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the April 2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for an initial compensable rating.  
The veteran was afforded a VA examination in November 2001.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim for increase for the service-
connected bilateral pes planus.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000).  

To the extent that the action taken hereinbelow is favorable 
to the veteran, any defect in notice in this case must be 
considered to be harmless.  


Pertinent Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  


Analysis

The veteran's bilateral pes planus with hind foot valgus is 
rated under Diagnostic Code 5276 for flatfoot, acquired, in 
VA's Schedule for Rating Disabilities.  Under Diagnostic Code 
5276, a noncompensable evaluation is warranted for a mild 
disability with symptoms relieved by built-up shoe or arch 
support.  

A 10 percent evaluation is warranted for a moderate 
disability with bilateral or unilateral symptoms of a weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, or pain on manipulation and use of the 
feet.  

With a severe disability with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities, a 20 percent rating is warranted 
if the disability is unilateral, and a 30 percent rating is 
warranted if it is bilateral.

When the disability is pronounced with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, or not improved by orthopedic shoes or 
appliances, a 30 percent rating is warranted if it is 
bilateral and a 50 percent rating is warranted if it is 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

In the instant case, the veteran reported at his November 
2001 VA examination that he has pain in his feet, 
specifically to the balls of his feet.  He attributed his 
symptoms to the boots that he wore as well as long standing 
for working long shifts in the military.  He denied any 
specific history of trauma or injury.  

At rest, the veteran experienced pain, swelling, heat, 
redness, fatigue and lack of endurance.  When he walked and 
stood, he experienced pain, weakness, heat, fatigue and lack 
of endurance.  He described his symptoms as flares, which 
could be horrible, occurring everyday, lasting for a few 
hours, and worse with working long hours, but he had no 
history of missing work because of his foot pain.  He took 
Motrin for relief, soaked his feet in Epsom salt, and tried 
to take breaks and rest his feet.  He also used shoe inserts 
in his work boots.  

An examination of the feet showed a 0.5 cm callus to the 
right sole, with tenderness to palpation beneath the second 
metatarsal head.  He also had a 1 cm callus, with no evidence 
of redness or discharge.  He required no devices on 
ambulation.  He had flat feet with a good weight bearing and 
non-weight bearing alignment of the Achilles tendon.  

The examination showed no signs of painful motion, edema, 
instability, weakness or tenderness.  There were no skin or 
vascular changes or deformities of the feet.  Hallux valgus 
was absent.  He had tenderness to palpation of the metatarsal 
head.  

The examiner diagnosed metatarsalgia of the right foot with 
plantar wart and pes planus with hind foot valgus, and 
metatarsalgia with callus between the fourth and fifth toes 
and pes planus with hind foot valgus.  

Based on its review of the evidence of record including the 
report referable to the most recent VA examination, the Board 
finds that a 10 percent evaluation is for application under 
the criteria of Diagnostic Code 5276.  38 C.F.R. § 4.71a.  

To this extent, the service-connected disability picture is 
shown to more nearly approximate the criteria of bilateral 
pes planus of a moderate impairment.  Findings consistent 
with severe disability or worse are not demonstrated.  

The Board notes that consideration has been given as to 
whether the veteran is entitled to a "staged" rating for 
his service-connected disorder as prescribed by the Court in 
Fenderson.  The Board finds that the bilateral pes planus 
with hind foot valgus meets the criteria for a 10 percent 
rating, but not higher throughout the entire course of this 
appeal.  



ORDER

An initial rating of 10 percent for the service-connected 
bilateral pes planus  with hind foot valgus is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

While this appeal was pending, the applicable rating criteria 
for spine disabilities were amended effective on September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  
The veteran was notified of the changes in the September 2002 
SOC.  However, the criteria were again amended effective on 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  

Also, there has been a change in the rating criteria 
applicable to the veteran's service-connected skin 
disability.  The VA has issued revised regulations concerning 
the sections of the rating schedule that deal with skin 
disorders.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
Regulations which were revised include 38 C.F.R. § 4.118 
Diagnostic Code 7816 which contains the criteria under which 
the veteran has been rated.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board finds that new examinations are required to assess 
the severity of the service-connected disability under the 
new rating criteria.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his lumbar 
strain with levorotational scoliosis, 
psoriasis, and residuals of a thoracic 
spine strain-the records of which have 
not already been obtained.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records and associate them with 
the claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected lumbar strain with 
levorotational scoliosis and his service-
connected residuals of a thoracic spine 
strain.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  

The examiner should indicate whether the 
veteran experiences incapacitating 
episodes (periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician), muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The examiner should indicate 
if there are any associated objective 
neurological abnormalities due to the 
lumbosacral strain.  

The examiner should specify the range of 
motion of the lumbar and thoracic spine, 
including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The examiner should 
specify the functional loss, if any, 
caused by the service-connected 
disabilities.  The examiner should 
indicate if there is functional loss due 
to pain, pain on movement, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the 
lumbar or thoracic spine is used 
repeatedly over time.  If functional loss 
is detected, the examiner should indicate 
what objective evidence supports this 
finding.  The functional loss should be 
expressed in terms of additional range of 
motion loss.  The examiner should also 
indicate if there is any clinical 
evidence to support the veteran's 
subjective complaints.  All tests deemed 
to be necessary by the examiner should be 
conducted.  The examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
psoriasis.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  

The examiner should report whether the 
service-connected skin disorder covers 20 
to 40 percent or more than 40 percent of 
the entire body; or 20 to 40 percent or 
more than 40 percent of exposed areas 
affected.  The examiner should indicate 
whether the skin disorder has required 
constant or near-constant systemic 
therapy during the past 12-month period 
or treatment for a total duration of six 
weeks or more, but not constantly, during 
the past 12-month period.  The examiner 
should provide the complete rationale for 
all conclusions reached.  The report of 
the examination should be associated with 
the veteran's VA claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should then re-adjudicate the claim.  
Then, if any benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


